DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Claim 18, as amended on 22 October 2021, is cancelled. 
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney of Record Scott Higdon #64065 on 09 November 2021 (see attached document 17110716_authxmramdt_09nov21.pdf). 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1 and its dependent claims are drawn to the general notion of a method for a touch-input, display-output computing device operated as a client device such as that of claim 16.
Independent claim 16 and its dependent claim are drawn to the general notion of a touch-input, display-output computing device operated as a client device.

The particularly-significant, distinguishing structural and functional features are a signal from a sensor used to detect human presence triggering detection of that human’s gaze direction, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Divakaran; Ajay et al., US 20170160813 A1, describes a client device having at least one of a vision component, microphone, and processor executing memory stored operational instructions to receive image and speech inputs to a machine-learning trained automated assistant (see Figs. 5, 19), but does not describe a signal from a sensor used to detect human presence triggering detection of that human’s gaze direction from a different sensing element; 

White; Ryen William et al., US 20190187787 A1, describes a method which detects, based on a signal from a presence sensor, that a human is present in an environment of the client device (see Fig. 1, [0026]), but does not describe a signal from a sensor used to detect human presence triggering detection of that human’s gaze direction from a different sensing element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Michael J Eurice/Primary Examiner, Art Unit 2693